.   -




                                 April 13, 1948

        Hon. John C. Marburger         Opinion Ho. V-542
        County Attorney
        Fayette County                 Re: The authority of the
        La Grange, Texas                   CommlsslonerstCourt
                                           to pay .aportion of
                                           the salary and ex-
                                           penses of an assls-
                                           tant county agent to
                                           set up a balanced
                                           farm program, the re-
                                           mainder of the fi-
                                           nancea to come from
                                           other sources.
        Dear Sir:
                  Reference Is made to your recent request
        which Is, in part, as follows:
                 "The Schulenburg Chamber of Commerce
            has requested the CommlssionerstCourt of
            Fayette County, Texas, to contribute tax
            money for.support of an assistant County
            Agent who Is to work with certain  persons
            and none others. Said Chamber of Commerce
            has submitted three lzoposals in an-order
            to accomplish said purpose and which let-
            ter and request of the Chamber of Commeroe
            to the Coxmnlssionersv Court reads as fol-
            lows:
             ~"*Thefollowing plans of financing a bal-
             anced farm program for Fayette County were
             presented verbally to your court on March
             1, 1948, as follows:
             "'Plan No. 1
                    Balanced Farm Program for Fayette
                    County Set up on a One Year Basis
             “‘50 farmers at $50. each    * $2500
             Schul.enburg
                        Chamber of
Hon. John C. Marburger, page 2, (V-542)


    Commerce and local'buslness-
    men                         $1250
    CosmlsslonersCourt
                  Total
    "'These 50 farmers to be selected In the
    schulenturgtrades territory through a
     screen process where the County Agent
    will aid the Chamber of Commerce Agrl-
    cultural Committee In final seleotlon.
    ~"IThe Texas A & M Extension Service to
     furnish a qualified man to act in the
     capacity of an Assistant County Agent
     to work with and supervisethese 50 far-
     mere. This Assistant County Agent to
     be under the supervlslon'ofthe Couutp
     Agent under the direct supervisionof
     the Texas A.& M JZxtensionDepartment;
     the Extension Department to'work through
     Its local representativeagency, the Com-
     mfsaionerss Court.
    "'The $5000 to be used for salary and
    traveling expenses of the Assistant
    County Agent who Is to supervise these
    50 farmers.l’
          Plan lo. 2, in legal effect, la aubstantlally
like plan no. 1 except that towns la the.four ppeclncts
are to contribute$1250 instead of the Chamber of Com-
merce and local business men.
         Continuingwith your,letter:
     "'Plan Ho.,3
         To Provide Funds for an Assistant
         County Agent to Work on a Home and
         Farm Program'
    "'ProvLdean Assistant County Agent to
    relieve the County Agent 80 that the
    County Agent and IiomeDemonstration
    Agent might have enough free time to set
    up a home - farm pro ram with at least
    7 to 10 fandlles In Bayette County. A
    minimum of 12 calls a~ to be made at
    each home during the year. The Assis-
Hon. John C. Msrbwger,   page 3   (V-542)


     tant County Agent is to devote the bal-
     ance of hlS time aiding the County
     Agent In his regular routine work. The
     Extension Department,wouldprobably be
     in a poaltion .to.furnishabout two-
     thirds of'the coat.of this As,slstant
     County Agent in,salary and traveling
     expenses; the CommissionersCourt to
     furnlsh,the,balancewhich should pun
     approximately$1000. .Thlsprogram will
     give complete county.coverage. The As-
     slstant County Agent Is to be furnished
     by the Extension Department and act un-
     der the supervision of the County Agent.'"
          In the c&e, of Galveston B.& S.A. Ry. v.
Uvalde County, 167 S.w.(2d) 305, (Clv. App. 1942~,error
refused)~the,court said:
          'The Commlssloners~Court of a coun-
     ty has,pnly such powers as are expressly
     OF by necessary implicationgiven It by
     the Constltutlonand statutes of this
     State."
          we have not found any provision,lnthe Oonatl-
tutlon or any statute which authorizes Goam&asioners'
Courts to contribute any county money for.such a pur-
pose. On the contrary, Section 52 of Artlcle~III of
the State Constitutionprovides, in paPt, that: ':
          "The Leglsliture shall have no       i,
     poker to authorlrieany county, city,
     town or other'polltlcalcorporation
     or subdivision of the State to lend
     Its credit or to grant public money
     or thing of value In ala of, or to
     any individual,absoclatlo+ or',cor-
     poratlon whatsoever, -'. .
          Section 53 of Article III of the Constitution
Is as follows:
          "The Legislature shall have no
     payer to grant, or to authoHee any
     county or municipal authority to grant,
     any extra compensation,fee or allow-
    'ante to a public officer, agent, sec-
     vant or contractor, after service hss
Eon. John C. Marburger,page 4   (V-542)


    been rendered, or a contract has been
    entered Into, and performed in whole'
    or In part; nor pay, ROF authorize the
    payment of, any claim created against
    any'county or munlclpalltyof,the State,
    under any agreement or cofttract,m
    without authority of law, (Emphasls~ours)
          It will be noted that ~ndsr.PlanaNos. 1 and
2, as aubmltted,~It Is provided that only 50 people will
be served In the entire county, even though the money
which Is to be,contributedby the county Is money paid
Into the County Treasuxyby taxes which were asaeased
for a public purpose only. We believe the contributions
to be made by the county under the first two plans come
within the lnhlbltlonsof the above quoted provisions of
the Conatltution. Therefore, It 1s~our opinion that the
Commlssloners~Court may not contributethe money Under
Plans Ros. 1 and 2.
         Article 164,   V. C. S.,.fs as follows:
                             Court of any,
         "The Coass.lsaloner~s
    county of this State Is authorized to
    establlahand conduct co-operativede-
    monstpatlonwork In Agrlcultum and
    home eoonomlcs in co-operatlon:wlththe
    Agrlc5ulturaland Mechanical College 0r
    Texas/upon such terms and condltlona
    aa may be agreed upon by the Oommlsslon-,;*
    errs'Court and the agents of the Agrl-
    cultural and Heohahloal College of Teas;
    Sna MY employ such meana, and m&y ap-
    propriate and expendsuch sumsof .money
    as may'be necessary to efreotively es-
    tabliah and carry on'such demonstration
    work In Agricultureand Home ~conomica
    ln their respective tountied.
          The above statute is an amendmant of ktlcle
164, R&sea Civil Statutes,   1925, which art1018 as
codlflea llmlted the expenditureof fund8 by a aounty
'not exceeding one thousand dollars per year, for far-
merl co-operativedemonstrationwork In the tounty . .
      In the 1927 amendment of said Article 164, this
iilhitatlonwas omlttea. Consequently,the only llml-
tatlon plaoed upon the expenditure Of~coUnty fUnda M-
der our pr8s8nt statute 18 the OOn8titUtio~nlo~~ta-
tlons of tax levies for county purposes.
_.   -



         Hon. John C. Marburger, page 5   (V-542)


         words, the above A&gives broad poiers to the Comtais-
         sloners' Court and leaves to their judgment the question
         as to what 1s~"necessaryto effectivelyestabllsh.and
         carry on such demonstrationwork In Agrlcultpe and
         Home Economics in their respective,oountles. That con-
         ducting and carrying on such work as provided by the
         Legislature is "County business" as within the contem-
         plation of Article V, Section 18 of the Constitutionof
         Texas has never been questioned.
                    ..
                   !X!hefacts submitted under-Plan No. 3 refleot
         thatthe funds to be expended are for a public purpose.
         There is no limitation as to the number of persons which
         may be served; nor Is there a contributionrequired of
         said persons served by this program before they may en-
         joy the benefits of the same. Therefore,by virtue of
         the foreging, it is the opinion of this Department,that
         the CosWisloners' Court may employ an Assistant.Oounty
         Agent to aid the County Agent ln the promotion of a farm
         program as outlined under Plan No. 3.


                   The CommlasIon8rs1Court of Fayette
              County may not contribute.countymoney
              for an Assistant County Agent whose as-
              sistance Is limited to a particular 50
              farmers and none others. Such employ-
              ment'ls not for a gubllc~purpose. Sec-
              tions 52 and 53 of Article III of the
              State Constltutlon. However, the county
              may employ suoh an Assistant If he la to
              be engaged In conductingand oarrying on
              agriculturalwork aa oounty business and
              not for a private purpose. Art. 164, V.
              c. 8,
                                          Yours   very truly,
                                                     OF TEXAS
                                     ATTORlOlCYGEilVEML

         ftizL7Jd
         ATTORlVE!i
                 GENERAL
         BA:mw